DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/30/2021 has been entered.
 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Aoyagi  (WO 2014069362, wherein US 2015/0295140 is used as English Equivalent) in view of JP’81 (JP-2010-212481), JP’05 (JP-212-124305, cited in IDS), EP’964 (EP 2, 657, 964, cited in IDS), and Tsubouchi (US 2014/0350146).
Regarding claim 1, Aoyagi discloses a module, comprising: a substrate (Fig.3, numeral 30); an image sensor (40) on a first portion of an upper surface of the substrate (30); a frame unit  (50) on and in direct contact with each of a second portion of the upper surface of the substrate (30) and a portion of the image sensor (40), wherein the first portion of the upper surface of the substrate (30) is different from the second portion.
Aoyagi does not disclose (1) that the substrate is an organic substrate; (2) a wire that connects the image sensor and the organic substrate, wherein the frame unit seals the wire; (3) an infrared cut filter on the frame unit,   (4) a thermal conductivity of the frame unit is higher than a thermal conductivity of the organic substrate; and a lens unit fixed to the frame unit.
Regarding element (1), JP’81 discloses that the substrate is an organic substrate
([0014)).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Aoyagi with JP’81 to have the substrate as an organic substrate because this is a typical substrate material used in fabrication image sensor devices.
Regarding element (2), Aoyagi discloses that image sensor (40) and substrate are electrically connected ([0055]).  And JP’05 discloses that the substrate and an image sensor are connected through a wire (119) (Fig.1), wherein the frame unit (109E) seals the wire (119).
It would have been therefore obvious to one of ordinary skill in the art  at the time the invention was filed to modify Aoyagi with JP’05 to have the image sensor and 
Regarding element (3), Tsubouchi discloses an infrared cut filter (Fig.1B, numeral 6’) on the frame unit (2).
It would have been therefore obvious to one of ordinary skill in the art at the time
 the invention was filed to modify Aoyagi with Tsubouchi to have  an infrared cut filter  the purpose improving spectral luminous efficacy in a solid-state image sensing element (Tsubouchi, [0001)).
	Regarding element (4), EP’964 discloses a thermal conductivity of the frame unit
is higher than a thermal conductivity of the substrate ([0039)). 
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Aoyagi with EP’964 to have a thermal conductivity of the frame unit is higher than a thermal conductivity of the substrate for the purpose using a frame unit as an efficient heat conductor (EP’964; [0039]).
Regarding claim 2, Aoyagi discloses wherein the frame unit comprises one of an epoxy resin, an acrylic resin, a vinyl resin, or a mixed resin of the epoxy resin and the acrylic resin ([0063]).
Regarding claim 5, JP’81 discloses that the thermal conductivity of each of the organic substrate is 0.2 to 0.3 W/m-K ([0018]) and EP’964 discloses a thermal conductivity of the frame unit is 0.56 W/m-K or more ([0039)).
Aoyagi does not explicitly disclose wherein the thermal conductivity of the wire sealing unit and the frame unit is 0.5 W/m-K or more. JP’05 however discloses that the 
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to have the thermal conductivity of the wire sealing unit is 0.5 W/m-K or more for the purpose of enhancing heat dissipation properties.
Regarding claim 9, Aoyagi discloses an electronic device, comprising: a module that includes: a substrate (Fig.3, numeral 30); an image sensor (40) on a first portion of an upper surface of the substrate (30); a frame unit (50) on and in direct contact with each of a second portion of the upper surface of the substrate (30) and a portion of the image sensor (40), wherein the first portion of the upper surface of the substrate (30) is different from the second portion,; the frame unit comprises one of an epoxy resin, an acrylic resin, a vinyl resin, or a mixed resin of the epoxy resin and the acrylic resin ([0063]). 
Aoyagi does not discloses (1) that the substrate is an organic substrate; (2) a wire that connects the image sensor and the organic substrate; the frame unit seals the wire (3) an infrared cut filter is on the frame unit and (4) a thermal conductivity of the frame unit is higher than a thermal conductivity of the organic substrate; and a lens unit fixed to the frame unit.
Regarding element (1), JP’81 discloses that the substrate is an organic substrate
([0014)).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Aoyagi with JP’81 to have the substrate as an organic 
Regarding element (2), Aoyagi discloses that image sensor (40) and substrate are electrically connected ([0055]).  And JP’05 discloses that the substrate and an image sensor are connected through a wire (119) (Fig.1), wherein the frame unit (109E) seals the wire (119).
It would have been therefore obvious to one of ordinary skill in the art  at the time the invention was filed to modify Aoyagi with JP’05 to have the image sensor and substrate connected thorough the wire,  wherein the frame unit seals the wire for the purpose of achieving electrical connections. 
Regarding element (3), Tsubouchi discloses an infrared cut filter (Fig.1B, numeral 6’) on the frame unit (2).
It would have been therefore obvious to one of ordinary skill in the art at the time
 the invention was filed to modify Aoyagi with Tsubouchi to have  an infrared cut filter  the purpose improving spectral luminous efficacy in a solid-state image sensing element (Tsubouchi, [0001)).
	Regarding element (4), EP’964 discloses a thermal conductivity of the frame unit
is higher than a thermal conductivity of the substrate ([0039)). 
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Aoyagi with EP’964 to have a thermal conductivity of the frame unit is higher than a thermal conductivity of the substrate for the purpose using a frame unit as an efficient heat conductor (EP’964; [0039]).
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Aoyagi in view of Ogata (CN104716149, cited in IDS, wherein Ogata (US 205/0171128 is used an English Equivalent), EP’964, and Tsubouchi.
Regarding claim 7, Aoyagi discloses a method for manufacturing a module, the method comprising: mounting a drive circuit component  (Fig.3, numerals, 14, 15; 19A, 19B; [0051]; [0053]) on a substrate (10A) ([0072]) installing an image sensor  (40) on the substrate (10A) connecting the substrate (10A) and the image sensor (40) (Fig.8); forming a frame unit  (50) of a specific resin ([0063]), the frame unit (50) encompasses the drive circuit component (14); (15); (19A); (19B) , the frame  (50) surrounds a periphery of the image Page 3 of 8Application No. 15/580,344 Reply to Office Action of September 1, 2021, and Advisory Action of November 16, 2021sensor (40) and extends protrusively to an upper surface of an edge portion the image sensor (40), the frame unit (50) comprises at least one of an epoxy resin, an acrylic resin, or a vinyl resin ([0063]); mounting a frame (Fig.5B, numeral 51) on the frame unit (52), 
Aoyagi does not disclose (1) that the substrate is organic; that the substrate and the image sensor are connected with a wire, wherein the frame unit is formed on the organic substrate by mold forming, and (2) the wire and a thermal conductivity of the frame unit is higher than a thermal conductivity of the organic substrate  (3) wherein an infrared cut filter is fixed to the frame unit; and  fixing a lens unit to the frame unit via the frame.
Regarding element (1), Ogata discloses that the substrate (Fig.1, numeral 12) is organic; that the substrate (12) and the image sensor  (15) are connected with a wire (18a), (18b), wherein the frame unit is formed on the organic substrate by mold forming ([0021]).

Regarding element (2), EP’964 discloses a thermal conductivity of the frame unit is higher than a thermal conductivity of the substrate ([0039]).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify JP’05 with EP’964 to have a thermal conductivity of the frame unit is higher than a thermal conductivity of the substrate for the purpose using a frame unit as an efficient heat conductor (EP’964; [0039]).
Regarding element (3), Tsubouchi discloses an infrared cut filter (6’) fixed to the frame; and fixing a lens unit (Fig.1, numeral 6) to the frame (2) with the frame, (2) wherein the lens unit includes a plurality of lens (6).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Aoyagi with Tsubouchi to have an infrared cut filter is fixed to the frame unit; and fixing a lens unit to the frame unit via the frame the purpose improving spectral luminous efficacy in a solid-state image sensing element (Tsubouchi, [0001]).
Regarding claim 8, Aoyagi discloses a method for manufacturing a module, the method comprising: mounting a component  (Fig.3, numeral 19A, 19B) on a substrate (30); installing an image sensor (40) on a first portion of the substrate (30); connecting the substrate (30) and the image sensor (30); forming a frame unit (50), wherein the 
Aoyagi does not disclose (1) that the substrate is an organic using a wire; the frame unit is formed by mold forming, and the frame unit encompass the wire; and fragmenting the organic substrate (2) and an infrared cut filter is fixed on the frame unit; fixing a lens unit to the frame unit; (3) wherein a thermal conductivity of the frame unit is higher than a thermal conductivity of the organic substrate.
Regarding element (1), Ogata discloses that the substrate (12) is an organic using a wire; the frame unit (16) is formed by mold forming ([0021]), and the frame unit (16) encompass the wire (18a); and fragmenting the organic substrate (Fig.3; [0047]).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Aoyagi with Ogata to have the substrate is an organic using a wire; the frame unit is formed by mold forming, and the frame unit encompass the wire; and fragmenting the organic substrate for the purpose of forming an optical module.
Regarding element (2), Tsubouchi discloses an infrared cut filter (6’) fixed to the frame; and fixing a lens unit (Fig.1, numeral 6) to the frame (2).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Aoyagi with Tsubouchi to have an infrared cut filter is fixed to the frame unit; and fixing a lens unit to the frame unit via the frame the purpose 
Regarding element (3), EP’964 discloses a thermal conductivity of the frame unit is higher than a thermal conductivity of the substrate ([0039]).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify JP’05 with EP’964 to have a thermal conductivity of the frame unit is higher than a thermal conductivity of the substrate for the purpose using a frame unit as an efficient heat conductor (EP’964; [0039]).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, 5, and  7-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA SLUTSKER whose telephone number is (571)270-3849. The examiner can normally be reached Monday-Friday, 9 am-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIA SLUTSKER/           Primary Examiner, Art Unit 2891